Citation Nr: 0325882	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently rated 60 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision which 
increased the evaluation for the veteran's service-connected 
diabetes mellitus to 60 percent.

The veteran has alleged that the March 2000 rating decision 
was the product of clear and unmistakable error (CUE).  
However, since the March 2000 decision is not final, the 
veteran need not demonstrate CUE to alter that decision.  
Accordingly the issue of whether there was CUE in the 
decision is moot.

The Board also notes that in March 2002, the veteran 
submitted a claim for total disability based upon individual 
unemployability (TDIU) that has not been adjudicated by the 
RO.  This issue is referred to the RO for adjudication.  


REMAND

In November 2002 the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
development has yielded additional evidence.  However, in 
view of the Federal Circuit's opinion, the case must be 
remanded.

Under the provisions of Diagnostic Code 7913, diabetes 
mellitus is evaluated as 100 percent disabling when there is 
a requirement for more than one daily injection of insulin a 
day, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 

As part of the development undertaken by the Board, the 
veteran was afforded a VA compensation and pension 
examination in February 2003.  The examination report did not 
contain all the findings needed to determine whether the 
veteran met the criteria for a 100 percent evaluation.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The veteran should be afforded a VA 
endocrinology/diabetes examination.  The 
claims folder must be made available to 
and reviewed by the examiner, prior to 
the examination.  After reviewing the 
file, examining the veteran and affording 
the veteran any indicated 
diagnostic/laboratory studies, the 
examiner should address whether the 
veteran's diabetes is manifested by need 
for restricted diet, regulation of 
activities (avoidance of strenuous 
occupational and recreational 
activities), progressive weight loss, 
progressive loss of strength, or other 
complications.  The examiner should also 
note the frequency of hospitalizations or 
visits to diabetic care providers for 
episodes of ketoacidosis or hyperglycemic 
reactions.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

4.  Furthermore, the RO should make a 
determination as to whether the veteran 
is entitled to TDIU, pursuant to 38 
C.F.R. § 4.16.  The veteran and his 
representative are hereby advised that, 
if TDIU is denied, a substantive appeal 
should be filed if the Board is to 
address the issue.  


After the above actions have been accomplished, the case 
should be returned to the Board after compliance with all 
appropriate appellate procedure.  No action is required of 
the veteran until he is further notified.  In requesting the 
above action, the Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case pending 
completion of the requested development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


